DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, and 10-14 are pending in this office action.
Claims 1 and 8 have been amended.
Claim 9 has be cancelled.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 04/27/2021 have been considered but are moot in view of new ground of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8 and 11-13   are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 20180123769 A1) in view of Chen et al (US 2014/0092830 A1) (hereinafter Chen830).

Regarding claim 1, Pelletier teaches a method of receiving downlink control information from a node at a user equipment (UE) in a wireless communication system, the method comprising: 
	receiving, from the node, first downlink control information  (Pelletier: [0006], [0090], WTRU receives a first DCI) including (i) information related to resource blocks scheduled for a downlink data channel (Pelletier: [0006] WTRU receives first DCI scheduling first PDSCH)  and (ii) information related to second downlink control information (Pelletier: [0006], [0090]-[0093] first DCI contains information about a second DCI), and
	receiving, from the node within the resource blocks scheduled for the downlink data channel, the second downlink control information (Pelletier: [0105], [0108]-[0110], WTRU receives second DCI inside first PDSCH) wherein contents of the second downlink control information is determined based on contents of the first downlink control information and the downlink data channel (Pelletier: [0010],[0105], [0108]-[0120] decoding second DCI based on first DCI).
	Pelletier does not explicitly disclose wherein the downlink data channel is received based on an assumption that the downlink data channel is not mapped within at least one resource block of the resource blocks scheduled for the downlink data channel, and wherein the second downlink control information is rate-matched to the at least one resource block.
	Chen830 teaches wherein the downlink data channel is received based on an assumption that the downlink data channel is not mapped within at least one resource block of the resource blocks scheduled for the downlink data channel, and wherein the Chen830: Fig. 3; [0040], EPDCCH/second DCI rate-matched around the schedule PDSCH/downlink data channel).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of wherein the downlink data channel is received based on an assumption that the downlink data channel is not mapped within at least one resource block of the resource blocks scheduled for the downlink data channel, and wherein the second downlink control information is rate-matched to the at least one resource block as disclosed by Chen830 to provide a system for blind decoding for EPDCCH (Chen: Abstract).
	
Regarding claim 8, Pelletier teaches user equipment (UE) in a wireless communication system, the UE comprising: at least one transceiver; at least one processor; and at least one computer memory operably connectable to the at least one processor (Pelletier: Fig. 1B; WTRU) and storing instructions that, when executed, cause the at least one processor to perform operations comprising: 
	receiving, from the node, first downlink control information  (Pelletier: [0006], [0090], WTRU receives a first DCI) including (i) information related to resource blocks scheduled for a downlink data channel (Pelletier: [0006] WTRU receives first DCI scheduling first PDSCH)  and (ii) information related to second downlink control information (Pelletier: [0006], [0090]-[0093] first DCI contains information about a second DCI),
Pelletier: [0105], [0108]-[0110], WTRU receives second DCI inside first PDSCH) wherein contents of the second downlink control information is determined based on contents of the first downlink control information and the downlink data channel (Pelletier: [0010],[0105], [0108]-[0120] decoding second DCI based on first DCI).
	Pelletier does not explicitly disclose wherein the downlink data channel is received based on an assumption that the downlink data channel is not mapped within at least one resource block of the resource blocks scheduled for the downlink data channel, and wherein the second downlink control information is rate-matched to the at least one resource block.
	Chen830 teaches wherein the downlink data channel is received based on an assumption that the downlink data channel is not mapped within at least one resource block of the resource blocks scheduled for the downlink data channel, and wherein the second downlink control information is rate-matched to the at least one resource block (Chen830: Fig. 3; [0040], EPDCCH/second DCI rate-matched around the schedule PDSCH/downlink data channel).
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of wherein the downlink data channel is received based on an assumption that the downlink data channel is not mapped within at least one resource block of the resource blocks scheduled for the downlink data channel, and wherein the second downlink control 

Regarding claims 4 and 11, Pelletier teaches wherein the downlink data channel is demodulated based on information related to a modulation order included in the first downlink control information (Pelletier: [0105] DCI includes MCS).  

Regarding claims 5 and 12, Pelletier teaches wherein the information related to the second downlink control information indicates an aggregation level of the second downlink control information (Pelletier: [0084]-[0085], [0090]-[0092]).

Regarding claims 6 and 13, Pelletier teaches wherein the information related to the second downlink control information indicates a size of the second downlink control information (Pelletier: [0093], a first DCI indicating the size of a second DCI).

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 20180123769 A1) in view of Chen et al (US 2014/0092830 A1) (hereinafter Chen830) in further view of Park et al (US 2014/0286285 A1).

Regarding claims 3 and 10, Pelletier in view of Chen830 does not explicitly disclose wherein the second downlink control information is demodulated based on quadrature phase shift keying (QPSK). 
Park: [0153]).
	 It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pelletier in view of Chen830 wherein the second downlink control information is demodulated based on quadrature phase shift keying (QPSK) as disclosed by Park to provide a low interference plus noise ratio in control signal decoding (Park: [0007]-[0010]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier et al (US 20180123769 A1) in view of Chen et al (US 2014/0092830 A1) (hereinafter Chen830) in further view of Li et al (US 2017/0332386 A1).

Regarding claims 7 and 14, Pelletier in view of Chen830 does not disclose wherein the first downlink control information has a fixed size regardless of a size of the second downlink control information.
	Li teaches wherein the first downlink control information has a fixed size regardless of a size of the second downlink control information (Li: [0168], [0172] slow DCI does not vary in size).  
	It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Pelletier in view of Chen830 wherein the first downlink control information has a fixed size regardless of a size of the second downlink control information as disclosed by Li to provide a two-level DCI system to reduce control overhead (Li: [0168]-[0169]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999.  The examiner can normally be reached on Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orgad Edan can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KODZOVI ACOLATSE/Primary Examiner, Art Unit 2478